The prosecution has appealed three separate orders from three separate cases dismissing indictments for involuntary manslaughter in violation of R.C. 2903.04(B). We reverse in all three cases.
                                   I.
These appeals originate from three separate cases below, all addressing the constitutionality of R.C. 2903.04(B). Prior to September 29, 1994, R.C. 2903.04(B) stated:  "No person shall cause the death of another or the unlawful termination of another's pregnancy as a proximate *Page 501 
result of the offender's committing or attempting to commit a misdemeanor."  In State v. Collins (1993), 67 Ohio St. 3d 115, the Supreme Court of Ohio concluded that "[a] minor misdemeanor may not serve as the underlying predicate offense for purposes of the involuntary manslaughter statute, R.C. 2903.04(B)."Id. at syllabus. The Supreme Court of Ohio examined the legislature's use of the term "misdemeanor" and reasoned that "we do not believe the General Assembly intended to include a minor misdemeanor as a predicate misdemeanor offense for purposes of the crime of involuntary manslaughter."  Id. at 116. Responding to the Supreme Court of Ohio's opinion in Collins, the legislature clarified its intent by adding the language "of the first, second, third, or fourth degree or a minor misdemeanor" to the end of R.C. 2903.04(B). (Emphasis added.)  As such, the legislature has clearly expressed its intent to include minor misdemeanors as predicate offenses for purposes of the crime of involuntary manslaughter. The cases herein involve a constitutional challenge to the legislature's inclusion of minor misdemeanors within the ambit of R.C. 2903.04(B).
In the case of Douglas R. Manhart, Summit App. No. 19069, Summit Cnty. C.P. No. CR-1997-09-2129, Manhart was indicted in part for involuntary manslaughter based on the minor misdemeanors of failing to maintain a lane of travel in violation of R.C.4511.25 and failing to maintain an assured clear distance in violation of R.C. 4511.21. Manhart moved to dismiss the involuntary manslaughter charge as a violation of his right to be free from cruel and unusual punishment pursuant to the Ohio and United States Constitutions and as a violation of the Equal Protection Clauses of the Ohio and United States Constitutions. The trial court granted the motion, finding R.C. 2903.04(B) to be a violation of equal protection and the prohibition against cruel and unusual punishment.
In the case of Lorenzo Lavelle Hayes, Summit App. No. 19070, Summit Cnty. C.P. No. CR-1997-09-2039, Hayes was indicted for involuntary manslaughter based on the first degree misdemeanors of driving with a suspended license in violation of R.C. 4511.192 and failing to stop after an accident in violation of R.C. 4549.02, and on the minor misdemeanor of failing to yield the right of way when turning left in violation of R.C. 4511.42. Hayes moved to dismiss the involuntary manslaughter charge as a violation of due process, equal protection, and the prohibition against cruel and unusual punishment. The trial court granted Hayes' motion based on the same reasoning that was employed in Manhart's case.
In the case of Tracy L. Stalnaker, Summit App. No. 19134, Summit Cnty. C.P. No. CR-1997-09-2084, Stalnaker was indicted for involuntary manslaughter based on her failure to yield the right of way when turning left in violation of R.C. 4511.42 and on her failure to follow the rules for turning at an intersection in violation of R.C. 4511.36, both of which were rendered fourth degree misdemeanors by Stalnaker's *Page 502 
prior conviction for operating a motor vehicle without reasonable control in violation of R.C. 4511.202. See R.C. 4511.99(D)(1)(b). Stalnaker moved to dismiss the involuntary manslaughter charge as a violation of her right to be free from cruel and unusual punishment pursuant to the Ohio and United States Constitutions and as a violation of the Equal Protection Clauses of the Ohio and United States Constitutions. The trial court granted this motion.
The prosecution has appealed from all three dismissals and the Attorney General has filed a brief as amicus curiae in support of the prosecution. Because the three appeals all involve the same issues, they have been consolidated for our review.
                                   II.
The prosecution's sole assignment of error on appeal states:
 THE TRIAL COURT COMMITTED ERROR WHEN IT DISMISSED
[THE] INVOLUNTARY MANSLAUGHTER COUNT IN THE INDICTMENT, WHICH WAS PREDICTED [sic] ON THE COMMISSION OF A MINOR MISDEANOR [sic].
The prosecution's arguments raise two issues for our review: (1) whether R.C. 2903.04(B) constitutes cruel and unusual punishment when applied to minor misdemeanors, and (2) whether applying R.C. 2903.04(B) to minor misdemeanors violates the principle of equal protection.
  In determining the constitutionality of legislative enactments * * *, we begin with the well-settled principle that all enactments enjoy a strong presumption of constitutionality, and before a court may declare the statute unconstitutional, it must appear beyond a reasonable doubt that the legislation and constitutional provision are clearly incapable of coexisting. Further, doubts regarding the validity of a legislative enactment are to be resolved in favor of the statute.
(Citations omitted.)  State v. Gill (1992), 63 Ohio St. 3d 53, 55.
                    A. Cruel and Unusual Punishment.
While this appeal was pending, the Supreme Court of Ohio ruled on this issue. In State v. Weitbrecht (1999), 86 Ohio St. 3d 368, syllabus, the Supreme Court of Ohio held that "R.C.2903.04(B), as applied to a minor misdemeanor traffic offense which results in a vehicular homicide, does not violate theEighth Amendment to the United States Constitution or Section 9, ArticleI of the Ohio Constitution."  Therefore, appellees' cruel and unusual punishment claims are not well taken.
                          B. Equal Protection. *Page 503 
Appellees also claim that their equal protection rights were violated when the prosecution charged them with involuntary manslaughter rather than vehicular homicide. Appellees point toState v. Wilson (1979), 58 Ohio St. 2d 52, wherein the Supreme Court of Ohio held that "if the statutes prohibit identical activity, require identical proof, and yet impose different penalties, then sentencing a person under the statute with the higher penalty violates the Equal Protection Clause."  Id. at 55-56. Appellees argue that involuntary manslaughter and vehicular homicide apply to identical activities and require identical proof, but impose different penalties. While involuntary manslaughter under R.C. 2903.04(B) is considered a third degree felony, R.C. 2903.04(C), vehicular homicide is merely a first degree misdemeanor, R.C. 2903.07(B). As such, appellees argue that it violates equal protection to pursue a charge of involuntary manslaughter under these circumstances. However, appellees' argument in this regard has been rejected by every Ohio appellate district that has addressed the issue. See State v.Campbell (1997), 117 Ohio App. 3d 762, 773-774 (Second District);State v. Shy (June 30, 1997), Pike App. No. 96 CA 587, unreported (Fourth District); State v. Brown (1996), 117 Ohio App. 3d 6, 11, appeal denied (1997), 78 Ohio St. 3d 1452 (Sixth District). But, see, Brown, supra, at 11-12 (Resnick, P.J., dissenting).
Appellees also complain about the seemingly unrestricted discretion that is placed in the hands of the prosecution in making the charging decision. Appellees claim that this discretion permits the prosecution to treat similarly situated people differently. However, similar arguments have also been rejected by other Ohio appellate districts. See State v. Carper
(Mar. 1, 1999), Fayette App. No. CA98-06-009, unreported (Twelfth District); Shy, supra; Brown, supra; State v. Stanford (Aug. 30, 1996), Trumbull App. No. 95-T-5358, unreported. In light of our brethren's disposition of similar equal protection arguments, appellees' equal protection claims are also not well taken.
                                  III.
Accordingly, the judgments of the Summit County Court of Common Pleas are reversed.
Judgments reversed.
  The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Court of Common Pleas, County of Summit, to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to Appellees.
Exceptions.
WILLIAM R. BAIRD FOR THE COURT BAIRD, P.J.
SLABY, J. *Page 504